EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Andrew Chien on 05/20/2022.
The application has been amended as follows: 
Cancel claims 12-19.

Allowable Subject Matter
Claim 1-11 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest (4) when it is determined in (f) that the primary cause is the color of the sample, determining the concentration of an analyte in the sample; and (5) when it is determined in (f) that the primary cause is not due to the color of the sample, identifying the primary cause as being a humidity reduced sensitively of the moisture-sensitive reagent and rejecting the moisture-sensitive reagent as being humidity compromised.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797